Caton, J. It is certain that the services were rendered to old Mr. Lane, under the supposition that he, and not Phelps, was to pay for them, and that the credit was given to him alone. Indeed, the complainant sued and recovered a judgment against him, for the services. At this time, Lane, at least, had a mare which was his individual property, and from the evidence, it is not improbable that he also had money by him. Railing to recover the amount of that judgment, the complainant filed this bill, averring that Phelps had agreed with Lane to support him and his wife during their lives, whereby he became liable to pay this bill for medical services rendered him; and also averring that Lane had fraudulently transferred the mare to Phelps, to defraud the complainant out of his demand, and to prevent him from collecting his judgment. Hie defendant, Phelps, answered, admitting the transfer, by Lane, of a part of his property to him, in consideration of which he agreed to support Lane and his wife during their lives, except in medical attendance; and denying the alleged fraud in the purchase or transfer of the mare. The complainant did not waive the oath of the defendant to his answer, and the answer is sworn to. The answer denies all the facts stated in the bill on which the equity of the bill is based, and we think it is not overcome by the testimony in the cause. Indeed, we think the weight of evidence is with the answer, independently of the oath of the defendant, as to the undertaking of Phelps to pay for medical services for Mr. and Mrs. Lane. Even admitting that such an agreement between Lane and Phelps would have entitled the complainant to the relief sought by this bill, there is really no evidence whatever in this record against the answer. So as to the fraudulent purchase of the mare to delay the complainant in the collection of his judgment against Lane, the same reply is to be made. The decree must be reversed and the bill dismissed. Decree reversed.